     Case 3:19-cv-04753 Document 1-12 Filed 02/05/19 Page 1 of 6 PageID: 165



                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


Defense Distributed,                         Civil Action No. _______________
Second Amendment Foundation, Inc.,
Firearms Policy Coalition, Inc.,
Firearms Policy Foundation,
Calguns Foundation,
California Association of Federal
Firearms Licensees, and
Brandon Combs,
                   Plaintiffs,

                     v.

Gurbir Grewal, Attorney General of the
State of New Jersey,
                  Defendant.



                   DECLARATION OF DANIEL HAMMOND

1.     I am an attorney at Beck Redden LLP in Houston, Texas and counsel for

       Plaintiffs in this action. I have personal knowledge of the facts set forth herein

       and could and would testify competently thereto.

2.     Exhibit 3 in support of Plaintiffs’ motion for a temporary restraining order and

       preliminary injunction is a true and correct copy of a letter and enclosures sent

       by Gurbir Grewal to Defense Distributed on July 26, 2018.

3.     Exhibit 4 in support of Plaintiffs’ motion for a temporary restraining order and

       preliminary injunction is a true and correct copy of a letter sent by Gurbir

       Grewal to the Deputy Clerk of the Court of the Superior Court of New Jersey
      Case 3:19-cv-04753 Document 1-12 Filed 02/05/19 Page 2 of 6 PageID: 166



        on July 30, 2018.

 4.     Exhibit 5 in support of Plaintiffs’ motion for a temporary restraining order and

        preliminary injunction is a true and correct copy of a letter sent by Gurbir

        Grewal to DreamHost on July 30, 2018 and a letter sent to Cloudflare on

        November 22, 2018.

 5.     Exhibit 6 in support of Plaintiffs’ motion for a temporary restraining order and

        preliminary injunction is a true and correct copy of a press release issued by

        Gurbir Grewal on July 30, 2018.

 6.     Exhibit 7 in support of Plaintiffs’ motion for a temporary restraining order and

        preliminary injunction is a true and correct copy of a letter sent by Gurbir

        Grewal and others to Mike Popeo and Jeff Sessions on July 30, 2018.

 7.     Exhibit 8 in support of Plaintiffs’ motion for a temporary restraining order and

        preliminary injunction is a true and correct copy of a letter sent by Gurbir

        Grewal and others to Mike Popeo and Jeff Sessions on August 10, 2018.

 8.     Exhibit 9 in support of Plaintiffs’ motion for a temporary restraining order and

        preliminary injunction is a true and correct copy of a letter Gurbir Grewal sent

        to Defense Distributed on August 30, 2018.

 9.     Exhibit 10 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a letter Dan Schmutter

        sent to Janine Matton on September 4, 2018.

10.     Exhibit 11 in support of Plaintiffs’ motion for a temporary restraining order
      Case 3:19-cv-04753 Document 1-12 Filed 02/05/19 Page 3 of 6 PageID: 167



        and preliminary injunction is a true and correct copy of a letter the United

        States Department of State sent to Defense Distributed on May 8, 2013.

11.     Exhibit 12 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a letter Jahan Harwig

        sent to Sarah Heidema on June 21, 2013.

12.     Exhibit 14 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a Settlement

        Agreement between Defense Distributed,            the Second Amendment

        Foundation, Inc., Conn Williamson, and officials of the United States

        Department of State.

13.     Exhibit 15 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a letter sent by the

        United States Department of State to Cody Wilson, Defense Distributed, and

        the Second Amendment Foundation, Inc. on July 27, 2018.

14.     Exhibit 16 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of the Temporary

        Modification of Category I of the United States Munitions List that occurred

        on July 27, 2018

15.     Exhibit 18 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a letter sent by the

        United States Department of Justice to Jeff Sprung on August 2, 2018.
      Case 3:19-cv-04753 Document 1-12 Filed 02/05/19 Page 4 of 6 PageID: 168



16.     Exhibit 27 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a July 10, 2018 Wired

        Magazine article.

17.     Exhibit 28 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of an email from Todd

        Bowers to Aaron Goldstein and others sent on August 2, 2018.

18.     Exhibit 29 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a press release issued

        by New York Attorney General Barbara Underwood.

19.     Exhibit 30 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of an Amazon.com

        product listing for a book entitled “The Liberator Code Book: An Exercise in

        the Freedom of Speech."

20.     Exhibit 31 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a Forbes Magazine

        online article published on August 23, 2018.

21.     Exhibit 32 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a RedState Magazine

        article published on August 1, 2018.

22.     Exhibit 33 are true and correct copies of screenshots from the websites of

        defcad.com, GrabCAD.com, CNCGuns.com, and FOSSCAD.org as of July
      Case 3:19-cv-04753 Document 1-12 Filed 02/05/19 Page 5 of 6 PageID: 169



        26, 2018.

23.     Exhibit 34 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of the 3D Insider’s

        publication “How to 3D Print: Beginner’s Guide to 3D Printing” from

        November 25, 2018.

24.     Exhibit 35 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of All3DP’s article “3D

        Slicer Settings for Beginners – 8 Things You Need to Know” from November

        25, 2018.

25.     Exhibit 36 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of 3Dhubs’ online article

        “Introduction” as of November 25, 2018.

26.     Exhibit 37 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a GrabCAD.com

        website as of November 27, 2018.

27.     Exhibit 38 in support of Plaintiffs’ motion for a temporary restraining order

        and   preliminary   injunction   is   a   true   and   correct   copy   of   an

        optimusdefense.com website as of November 27, 2018.

28.     Exhibit 39 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a cncguns.com website

        as of November 27, 2018.
      Case 3:19-cv-04753 Document 1-12 Filed 02/05/19 Page 6 of 6 PageID: 170



29.     Exhibit 40 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a biggerhammer.net

        website as of November 27, 2018.

30.     Exhibit 41 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a 3dcadbrowser.com

        website as of November 27, 2018.

31.     Exhibit 48 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of Eric S. Raymond’s

        “The Cathedral and the Bazaar” publication as of November 27, 2018.

32.     Exhibit 49 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a pinshape.com

        website as of November 27, 2018.

33.     Exhibit 52 in support of Plaintiffs’ motion for a temporary restraining order

        and preliminary injunction is a true and correct copy of a press release issued

        by New Jersey Governor Phil Murphy.

34.     I declare under penalty of perjury that the foregoing is true and correct.



s/ Daniel Hammond                        February 5, 2019
